Name: Decision No 1926/2006/EC of the European Parliament and of the Council of 18 December 2006 establishing a programme of Community action in the field of consumer policy (2007-2013) (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU finance;  European construction;  management;  consumption
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 404/39 DECISION No 1926/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2006 establishing a programme of Community action in the field of consumer policy (2007-2013) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 153 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) The Community can contribute to protecting the health, safety and economic and legal interests of citizens through actions in the field of consumer protection. (2) It is therefore appropriate to establish a programme of Community action in the field of consumer policy, replacing Decision No 20/2004/EC of the European Parliament and of the Council of 8 December 2003 establishing a general framework for financing Community actions in support of consumer policy for the years 2004 to 2007 (4). That Decision should therefore be repealed. (3) Integrating consumer interests in all Community policies, in accordance with Article 153 of the Treaty, should be given high priority, together with the consumer policy objectives set out in this programme. Coordination with other Community policies and programmes is a key part of ensuring that consumer interests are taken fully into account in other policies. In order to promote synergies and avoid duplication, other Community funds and programmes should provide for financial support for the integration of consumer interests in their respective fields. (4) This Decision lays down, for the entire duration of the programme, a financial envelope constituting the prime reference, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (5), for the budgetary authority during the annual budgetary procedure. (5) It is of general European interest that the health and safety aspects of services and non-food products and the economic and legal interests of citizens, as well as consumers' interests in the development of standards for products and services, be represented at Community level. Given the particular nature of the organisations concerned, the renewal of Community support for the functioning of such organisations should not be subject to the principle of gradual decrease of the extent of Community support. (6) It is appropriate to ensure a transition between this programme and the programme it replaces, in particular regarding the continuation of multi-annual measures and the evaluation of the previous programme's successes and areas that need more attention. As of 1 January 2014, the technical and administrative assistance appropriations should cover, if necessary, the expenditure related to the management of actions not completed by the end of 2013. (7) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). (8) Implementation of the programme should take into account the fact that the internal market will not function properly if consumers are less well protected in some Member States than in others. The programme should therefore focus especially on consumer protection and consumer awareness in the Member States which have acceded on or after 1 May 2004, in order to ensure a level playing field for all Member States. (9) The Agreement on the European Economic Area (hereinafter referred to as the EEA Agreement) provides for cooperation in the field of consumer protection between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association participating in the European Economic Area (hereinafter referred to as the EFTA/EEA countries), on the other. Provision should also be made to open the programme to participation by other countries, in particular the neighbouring countries of the European Union and countries which are applying for, are candidates for, or are acceding to, membership of the European Union. (10) In the context of the implementation of the programme, cooperation with third countries not participating in the programme should be encouraged, taking into account any relevant agreements between those countries and the Community. (11) The value and impact of the measures taken under the programme should be regularly monitored and evaluated, including by independent external evaluators. For the purposes of evaluating consumer policy, measurable objectives should be formulated and indicators developed. (12) Since the objectives of this Decision cannot be sufficiently achieved by the Member States due to the cross-border nature of the issues involved, and can therefore by reason of the greater potential of Community action efficiently and effectively to protect the health, safety and economic and legal interests of citizens be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the programme A programme of Community action in the field of consumer policy covering the period from 31 December 2006 to 31 December 2013, hereinafter referred to as the Programme, is hereby established. Article 2 Aim and objectives 1. The aim of the Programme shall be to complement, support and monitor the policies of the Member States and to contribute to protecting the health, safety and economic and legal interests of consumers, as well as to promoting their rights to information, to education and to organise themselves in order to safeguard their interests. 2. The aim referred to in paragraph 1 shall be pursued through the following objectives: (a) to ensure a high level of consumer protection, notably through improved evidence, better consultation and better representation of consumers' interests; (b) to ensure the effective application of consumer protection rules, in particular through enforcement cooperation, information, education and redress. These objectives shall be achieved through a combination of actions and instruments drawn from the list set out in Annex I according to the priorities set out in the annual work plan referred to in Article 7(2)(a). Article 3 Funding 1. The financial envelope for the implementation of the Programme for the period from 31 December 2006 to 31 December 2013 is hereby set at EUR 156 800 000. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 4 Financial contributions 1. Financial contributions by the Community shall not exceed the following levels: (a) 50 % of the costs of actions jointly financed by the Community and one or more Member States, or by the Community and the competent authorities of the third countries participating pursuant to Article 8; except in the case of actions of exceptional utility, the Community contribution to the costs of which shall not exceed 70 %; (b) 85 % of the costs of actions intended to develop integrated European Master Degree courses in consumer issues; (c) 50 % of expenditure for the functioning of European consumer organisations; (d) 95 % of expenditure for the functioning of European consumer organisations representing consumer interests in the development of standards for products and services at Community level. 2. Financial contributions by the Community may take the form of: (a) scholarship grants for individual mobility of teachers and students in the framework of integrated European Master Degree courses in consumer issues. The management of these grants may be entrusted to the Erasmus National Agencies of the Life Long Learning programme; (b) travel and subsistence allowances for the exchange of enforcement officials. 3. The criteria for assessing whether actions exhibit exceptional utility within the meaning of paragraph 1(a) shall be established in advance in the annual work plan. Actions of exceptional utility shall benefit, in particular, consumers from Member States which acceded to the European Union on or after 1 May 2004. 4. The renewal of financial contributions set out in paragraphs 1(c) and 1(d) shall be exempted from the principle of gradual decrease. 5. For the purposes of paragraphs 1 and 2, financial contributions by the Community may also be given in the form of flat-rate or lump sum financing where this is suited to the nature of the actions concerned as defined in the annual work plan. In the case of flat-rate or lump sum financing, the percentage limits provided for in paragraph 1 shall not apply, although co-financing is still required. Article 5 Beneficiaries The classes of beneficiaries eligible for the financial contributions established in Article 4 are set out in Annex II. Article 6 Administrative and technical assistance 1. The financial allocation for the Programme may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities which are required directly for the management of the Programme and the achievement of its objectives; in particular, studies, meetings, information and publication actions, expenses linked to IT networks focusing on information exchange, together with all other technical and administrative assistance expenses incurred by the Commission for the management of the Programme. 2. The financial allocation for the Programme may also cover technical and administrative assistance expenses necessary to ensure the transition between the Programme and the measures adopted under Decision No 20/2004/EC. If necessary, appropriations may be entered in the budget beyond 2013 to cover these expenses, to enable the management of actions not completed by 31 December 2013. Article 7 Implementation 1. The Commission shall be responsible for the implementation of the Programme. Actions in pursuit of the aim and objectives set out in Article 2 shall make full use of appropriate available methods of implementation including, in particular, direct or indirect implementation by the Commission on a centralised basis. 2. The procedure referred to in Article 10(2) shall apply to the adoption of: (a) the annual work plan for the implementation of the Programme, setting out;  priorities and actions to be undertaken, including the allocation of financial resources,  selection and award criteria and criteria for the percentage of Community financial contributions,  use made of flat rate and lump sum financing, and  the planned timing of calls for tenders, joint actions and calls for proposals; (b) the arrangements, including selection and award criteria, for the implementation of the actions referred to in Article 4(1)(a). 3. The Commission shall inform the Committee referred to in Article 10 of the actions undertaken in the implementation of the Programme. Article 8 Participation of third countries The Programme shall be open to the participation of: (a) the EFTA/EEA countries, in accordance with the conditions established in the EEA Agreement; (b) third countries, in particular countries to which the European Neighbourhood Policy applies, countries that are applying for, are candidates for, or are acceding to, membership of the European Union, and the western Balkan countries included in the stabilisation and association process, in accordance with the conditions laid down in the respective bilateral or multilateral agreements with those countries establishing the general principles for their participation in Community programmes. Article 9 Monitoring, evaluation and dissemination of results 1. The Commission, in close cooperation with the Member States, shall monitor the implementation of the actions of the Programme in the light of its objectives. It shall report thereon to the Committee referred to in Article 10, and shall keep the European Parliament and the Council informed thereof. 2. At the request of the Commission, Member States shall submit to it information on the implementation and impact of the Programme. 3. The Commission shall ensure that the Programme is evaluated three years after its start, and following its end. The Commission shall communicate the results of those evaluations, accompanied by its comments, to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. The Commission shall make the results of actions undertaken pursuant to this Decision publicly available. Article 10 Committee procedure 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. The Committee shall adopt its rules of procedure. Article 11 Repeal Decision No 20/2004/EC is hereby repealed. Article 12 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President J.-E. ENESTAM (1) OJ C 88, 11.4.2006, p. 1. (2) OJ C 192, 16.8.2006, p. 8. (3) Opinion of the European Parliament of 23 March 2006 (not yet published in the Official Journal), Common Position of the Council of 14 November 2006 (not yet published in the Official Journal) and Position of the European Parliament of 12 December 2006. (4) OJ L 5, 9.1.2004, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (5) OJ C 139, 14.6.2006, p. 1. (6) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision No 2006/512/EC (OJ L 200, 22.7.2006, p. 11). ANNEX I ACTIONS AND INSTRUMENTS REFERRED TO IN ARTICLE 2 Objective I To ensure a high level of consumer protection, notably through improved evidence, better consultation and better representation of consumers' interests. Action 1 The collection, exchange, and analysis of data and information that provide an evidence base for the development of consumer policy and for the integration of consumer interests in other Community policies, including: 1.1. Monitoring and assessment of market developments with an impact on the economic and other interests of consumers, including studies, price surveys, surveys of changes in the structure of markets, surveys of consumers and business, collection and analysis of consumer complaints, collection and analysis of data on cross-border business-to-consumer trade and markets. 1.2. Development and maintenance of databases. 1.3. Collection and analysis of statistical and other relevant evidence, the statistical element of which will be developed using as appropriate the Community Statistical Programme. Action 2 The collection, exchange, analysis of data and information, and development of assessment tools that provide an evidence base on the safety of consumer goods and services, including consumer exposure to chemicals released from products, risks and injuries in relation to specific consumer products and services, and technical analysis of alert notifications. Action 3 Support for scientific advice and risk evaluation, including the tasks of the independent scientific committees established by Commission Decision 2004/210/EC of 3 March 2004 setting up Scientific Committees in the field of consumer safety, public health and the environment (1). Action 4 Preparation of legislative and other regulatory initiatives and promotion of co-regulatory and self-regulatory initiatives, including: 4.1. Legal and technical expertise, including studies, in relation to regulation and its impact. 4.2. Legal and technical expertise, including studies, in relation to policy development on the safety of products and services and the economic and legal interests of consumers. 4.3. Legal and technical expertise, including studies, in relation to assessment of the need for product safety standards and the drafting of standardisation mandates for products and services. 4.4. Seminars, conferences, workshops and meetings of stakeholders and experts. Action 5 Financial contributions to the functioning of European consumer organisations. Action 6 Financial contributions to the functioning of European consumer organisations representing consumer interests in the development of standards for products and services at Community level. Action 7 Capacity building for regional, national and European consumer organisations, notably through training and exchange of best practice and expertise for staff members, in particular for consumer organisations in Member States which acceded to the European Union on or after 1 May 2004. Objective II To ensure the effective application of consumer protection rules, in particular through enforcement cooperation, information, education and redress. Action 8 Actions to improve the effective application of Community consumer protection legislation, in particular Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (2) and Regulation (EC) No 2006/2004 of the European Parliament and of the Council of 27 October 2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws (3), including: 8.1. Actions to improve the coordination of monitoring and enforcement and to improve cooperation between competent authorities, including the development and maintenance of IT tools (e.g. databases, information and communication systems) and the organisation of seminars, conferences, workshops and meetings of stakeholders and experts on enforcement, exchanges of enforcement officials and training, also for members of the judiciary. 8.2. Monitoring and assessment of the safety of non-food products and services, including the reinforcement and extension of the scope and operation of the RAPEX alert system, taking developments in market surveillance information exchange into account, and the further development of the consumer product safety network as provided for in Directive 2001/95/EC. 8.3. Joint monitoring and enforcement actions and other actions in the context of administrative and enforcement cooperation. 8.4. Actions for administrative and enforcement cooperation with third countries which are not participating in the programme. Action 9 Legal and technical expertise, including studies, for the monitoring and assessment of the transposition, implementation and enforcement of consumer protection legislation by Member States, notably Directive 2005/29/EC of the European Parliament and of the Council of 11 May 2005 concerning unfair business-to-consumer commercial practices in the internal market (4) and Regulation (EC) No 2006/2004. This also includes the development and maintenance of easily and publicly accessible databases covering the implementation of Community consumer protection legislation. Action 10 Actions on information, advice and redress, including: 10.1. Monitoring the functioning of alternative dispute resolution schemes and assessing their impact. 10.2. Financial contributions for joint actions with public or non-profit bodies constituting Community networks which provide information and assistance to consumers to help them exercise their rights and obtain access to appropriate dispute resolution (the European Consumer Centres Network). 10.3. Actions improving communication with EU citizens on consumer issues, especially in Member States which acceded to the European Union on or after 1 May 2004, including publications on issues of interest for consumer policy, provision of information on-line, and actions providing information about consumer protection measures and consumer rights. Action 11 Actions on consumer education, including: 11.1. Specific actions targeted at young consumers, old consumers and vulnerable groups of consumers who are clearly less able to defend their interests, and the development of interactive tools for consumer education. 11.2. Financial contributions to the development of integrated European Master Degree courses in consumer issues, including a scheme of scholarships enabling students to spend up to six months in a different country. (1) OJ L 66, 4.3.2004, p. 45. (2) OJ L 11, 15.1.2002, p. 4. (3) OJ L 364, 9.12.2004, p. 1. Regulation as amended by Directive 2005/29/EC (OJ L 149, 11.6.2005, p. 22). (4) OJ L 149, 11.6.2005, p. 22. ANNEX II BENEFICIARIES ELIGIBLE FOR THE FINANCIAL CONTRIBUTIONS ESTABLISHED IN ARTICLE 4 1. The financial contributions for actions referred to in Article 4(1)(a) may be awarded to a public body or a non-profit-making body designated through a transparent procedure by the Member State or the competent authority concerned and agreed by the Commission. 2. The financial contributions for actions referred to in Article 4(1)(b) may be awarded to higher education institutions of the Member States or third countries participating pursuant to Article 8, as defined in Article 2 of Decision No 2317/2003/EC of the European Parliament and of the Council of 5 December 2003 establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008) (1). 3. The financial contributions for actions referred to in Article 4(2)(a) may be awarded to students and teachers participating in the integrated European Master Degree courses in consumer issues benefiting from co-financing under Article 4(1)(b). 4. The financial contributions for actions referred to in Article 4(2)(b) may be awarded to the consumer protection enforcement officials referred to in Regulation (EC) No 2006/2004 and Directive 2001/95/EC. 5. The financial contributions for actions referred to in Article 4(1)(c) may be awarded to European consumer organisations which: (a) are non-governmental, non-profit making, independent of industry, commercial and business or other conflicting interests, and have as their primary objectives and activities the promotion and protection of the health, safety and economic and legal interests of consumers in the Community; (b) have been mandated to represent the interests of consumers at Community level by national consumer organisations in at least half of the Member States that are representative, in accordance with national rules or practice, of consumers and are active at regional or national level; and (c) have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding. 6. The financial contributions for actions referred to in Article 4(1)(d) may be awarded to European consumer organisations which: (a) are non-governmental, non-profit-making, independent of industry, commercial and business or other conflicting interests, and have as their primary objectives and activities to represent consumer interests in the standardisation process at Community level; (b) have been mandated in at least two thirds of the Member States to represent the interests of consumers at Community level:  by bodies representative, in accordance with national rules or practice, of national consumer organisations in the Member States, or  in the absence of the bodies, referred to in the first indent, by national consumer organisations in the Member States that are representative, in accordance with national rules or practice, of consumers and are active at national level; (c) have provided to the Commission satisfactory accounts of their membership, internal rules and sources of funding. (1) OJ L 345, 31.12.2003, p. 1.